IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 01-41013
                         Conference Calendar


MICHAEL GLEN SCOTT,

                                          Plaintiff-Appellant,

versus

AARON GRAHAM, Correctional Officer 2; NIKITA HOWE,
Correctional Officer 4; MICHAEL J. MORGAN, Sergeant;
BLAKE LAMB, Lieutenant; MITCHELL BRADSHAW, Captain,

                                          Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                         USDC No. 9:01-CV-7
                        --------------------
                          October 28, 2002
Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Michael Glenn Scott (Texas prisoner # 762996) appeals the

district court’s dismissal of his civil rights complaint without

prejudice for failure to exhaust administrative remedies.

42 U.S.C. § 1997e(a).    Under 42 U.S.C. § 1997e(a), a prisoner

must exhaust his administrative remedies before filing a

42 U.S.C. § 1983 suit.    Wendell v. Asher, 162 F.3d 887, 890-91

(5th Cir. 1998).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-41013
                                -2-

     Scott did not exhaust his claim through Step 2 of the Texas

Department of Criminal Justice’s grievance system prior to filing

his civil rights complaint.   Scott’s civil rights complaint was

filed prematurely, and the district court committed no error in

dismissing his suit without prejudice for failure to exhaust

administrative remedies.   See Wendell, 162 F.3d at 891-92; see

Underwood v. Wilson, 151 F.3d 292, 296 (5th Cir. 1998).

     AFFIRMED.